Exhibit 10.4

 

THIRD AMENDMENT TO

THE PIPER IMPACT 401(K) PLAN

 

THIS AGREEMENT by Quanex Corporation, a Delaware corporation (the “Sponsor”),

 

WITNESSETH:

 

WHEREAS, the Sponsor maintains the Piper Impact 401(k) Plan (the “Plan”);

 

WHEREAS, pursuant to Section 13.01 of the Plan, the Sponsor has the right to
amend the Plan; and

 

WHEREAS, the Sponsor desires to amend the Plan;

 

NOW, THEREFORE, the Sponsor agrees that, effective as of January       , 2005,
Section (k) of Article VII of the Plan is amended and restated in its entirety
to provide as follows::

 

(k)                                  Except as otherwise provided below, if a
Participant or former Participant has an outstanding loan from the Plan at the
time of his Separation From Service, the outstanding loan principal balance and
any accrued but unpaid interest will become immediately due in full.  The
Participant or former Participant will have the right to immediately pay the
Trustee that amount.  If the Participant or former Participant fails to repay
the loan, the Trustee will foreclose on the loan and the Participant will be
deemed to have received a Plan distribution of the amount foreclosed upon.  The
Trustee will not foreclose upon a Participant’s or former Participant’s Salary
Deferral Contribution Account, Catch-up Salary Deferral Contribution Account or
QNEC Account until the Participant’s Separation From Service.  Notwithstanding
any other provision of this Section (k) or Section (i) to the contrary, a
Participant, who on the day the Sponsor disposes of substantially all of the
assets or the stock of Piper Impact, Inc. (i) has an outstanding loan from the
Plan and (ii) incurs a Separation From Service as a result of such disposition,
will be allowed to repay to the Trustee the outstanding loan principal balance
and any accrued but unpaid interest over the remaining term of the loan in
accordance with the amortization schedule provided in the loan agreement as if
the Participant had not incurred a Separation From Service, such payments to be
made by coupons or similar form under a procedure to be established by the Loan
Committee.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Sponsor has executed this Amendment this       day of
January, 2005.

 

 

QUANEX CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 